UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811- 4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 04/30/10 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 33 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Municipal Bond Opportunity Fund, covering the 12-month period from May 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large number of investors still seeking low-risk investments (such as cash instruments) and others seeking high-risk investments (such as smaller-cap and emerging markets securities). Liquidity and preservation of capital are still important components of an investors investment portfolio. However, if you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about the potential that higher-yielding investment-grade alternatives, such as short-term bond funds, may offer in accordance with your specific risk tolerance and liquidity needs. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through April 30, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2010, Dreyfus Municipal Bond Opportunity Funds Class A shares produced a total return of 10.91%, Class B shares returned 10.22%, Class C shares returned 10.15% and Class Z shares returned 10.87%. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 8.85% for the same period. 2 Municipal bonds generally rallied over the reporting period amid an economic recovery, mending credit markets and robust demand for a limited supply of tax-exempt securities.The funds returns were higher than its benchmark, primarily due to strong security selections among corporate- and revenue-backed bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting.We select municipal bonds using fundamental analysis to estimate the relative value of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. In addition, we trade among the markets various sectorssuch The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) as the pre-refunded, general obligation and revenue sectorsbased on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Municipal Bonds Rebounded with U.S. Economy Although the U.S. economy returned to growth during the reporting period, the pace of economic improvement proved slower than historical averages. Unemployment rates have remained stubbornly high despite an increase in manufacturing activity and an apparent bottoming of housing prices. In addition, many states and municipalities have continued to confront lower-than-projected tax revenues and intensifying demand for government services, resulting in budget shortfalls that they have struggled to rectify. Despite these fiscal challenges, municipal bonds rallied over the reporting period as the recovering economy bolstered market sentiment. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated as the federally subsidized Build America Bonds program shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand intensified as individual investors reached for higher levels of current, tax-exempt income in a low interest-rate environment. In this climate, yields of longer-term municipal bonds trended downward, and prices rose commensurately. Performance was particularly strong among lower-rated municipal bonds, while higher-quality credits generally lagged market averages. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its holdings of corporate-backed municipal bonds, including those issued on behalf of airlines, industrial development projects and the states settlements of litigation with U.S. tobacco companies.We also found a number of opportunities meeting our investment criteria among bonds backed by revenues from airports, highways, water facilities and sewer facilities. Conversely, we maintained underweighted exposure to general obligation bonds issued by state governments. 4 As valuations of lower-rated bonds expanded, we gradually upgraded the funds overall credit quality, reducing its holdings of BBB-rated bonds in favor of bonds rated A or better. In addition, given steep yield differences along the markets maturity spectrum, the fund benefited from its focus on securities in the 25-year range, which gained value as they moved closer to final maturity. Supply-and-Demand Factors May Remain Favorable In light of near-term fiscal pressures affecting many states and municipalities, as well as richer valuations relative to U.S.Treasury securities, we have maintained our efforts to upgrade the funds overall credit quality and maintain its average duration in a position that is roughly in line with its benchmark. We are optimistic regarding the long-term prospects of the municipal bond market. Demand seems likely to remain robust as investors grow increasingly concerned regarding potential increases in state and federal income taxes. Moreover, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low.Of course, we are prepared to adjust our strategies as market conditions change. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus Municipal Bond Opportunity Fund on 4/30/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/10 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 11/26/86 5.91% 2.43% 3.99%  without sales charge 11/26/86 10.91% 3.38% 4.47%  Class B shares with applicable redemption charge  1/15/93 6.22% 2.47% 4.16%  without redemption 1/15/93 10.22% 2.81% 4.16%  Class C shares with applicable redemption charge  7/13/95 9.15% 2.62% 3.70%  without redemption 7/13/95 10.15% 2.62% 3.70%  Class Z shares 10/14/04 10.87% 3.42%  3.58% Barclays Capital Municipal Bond Index  9/30/04 8.85% 4.51% 5.77% 4.55% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of the month end 9/30/04 is used as the beginning value on 10/14/04 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.75 $ 8.07 $ 8.57 $ 4.45 Ending value (after expenses) $1,037.40 $1,034.10 $1,033.40 $1,037.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.71 $ 8.00 $ 8.50 $ 4.41 Ending value (after expenses) $1,020.13 $1,016.86 $1,016.36 $1,020.43  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.60% for Class B, 1.70% for Class C and .88% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments100.2% Rate (%) Date Amount ($) Value ($) Arizona3.6% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,812,936 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 2,875,000 3,020,705 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,397,000 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,623,750 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 3,984,500 California18.3% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,320,745 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 3,270,000 3,558,643 California, Economic Recovery Bonds 5.00 7/1/20 5,000,000 5,592,050 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 8,315,962 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,684,500 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,296,160 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,000,000 3,400,770 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 12,710,000 14,302,563 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 6,270,000 5,566,255 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,211,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 8,300,000 7,629,443 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 8,400,000 6,860,700 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.88 6/1/13 2,170,000 a 2,604,803 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 1,920,000 a 2,306,093 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,685,217 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,499,400 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,250,200 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,601,490 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,253,580 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,657,050 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 5,115,000 5,445,276 Colorado4.7% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,160,357 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 30,000 30,674 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,950,000 2,062,047 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,120,050 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 8,250,000 a 8,997,945 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0.00 6/15/11 6,125,000 a,b 2,298,774 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 4,819,716 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,133,000 Florida7.2% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 1,000,000 1,007,450 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/14 1,485,000 1,550,860 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,520,000 2,541,395 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,002,220 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 1,500,000 1,508,805 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 4,250,000 4,280,260 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 6.00 11/15/11 2,500,000 a 2,715,350 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/33 1,285,000 1,245,306 Miami-Dade County, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/17 2,595,000 2,755,553 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 2,500,000 2,554,925 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; Assured Guaranty Municipal Corp.) 5.70 7/1/21 400,000 404,720 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,198,383 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,580,000 2,418,028 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 831,000 831,000 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 c 107,466 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 b 1,106,686 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 452,630 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/33 4,000,000 b 981,960 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,545,000 1,519,569 Village Center Community Development District, Utility Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/23 1,000,000 1,002,490 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,870,407 Winter Springs, Water and Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/20 1,585,000 1,647,401 Georgia1.6% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 3,869,180 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 2,000,000 2,088,200 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 1,500,000 d 1,506,735 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.25 11/1/35 1,250,000 d 1,246,512 Hawaii.7% Hawaii, Airports System Revenue 5.25 7/1/26 3,575,000 3,788,642 Illinois3.4% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,646,100 Illinois, GO 5.00 1/1/24 2,500,000 2,606,950 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 169,840 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/23 5,000,000 5,349,900 Kansas1.3% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 1,730,000 1,775,776 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,080,520 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,109,380 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky2.6% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,840,230 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 1,000,000 1,045,590 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,165,200 Louisiana1.1% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 820,000 859,704 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,063,880 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 3,019,940 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,025,330 Massachusetts4.4% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,970,610 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 11,409,886 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,449,853 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/30 5,500,000 6,322,965 Michigan6.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,506,520 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,953,150 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/18 1,500,000 1,578,555 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/19 8,500,000 8,945,145 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,025,000 6,355,096 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 398,543 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) (Prerefunded) 6.25 6/1/12 2,640,000 a 2,953,315 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,231,900 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,135,000 1,165,316 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri1.5% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,471,358 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,627,800 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 55,000 56,115 Nevada.9% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,860,000 2,959,785 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 2,000,000 1,999,860 New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 6,300,000 7,109,613 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 6,042,817 New Mexico1.0% Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,244,100 New York6.0% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 e,f 10,503,960 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,672,900 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,044,940 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/17 3,500,000 4,156,495 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 4,840,250 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,553,996 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,917,725 North Carolina4.9% Charlotte, Water and Sewer System Revenue 5.00 7/1/34 3,000,000 3,231,810 North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,080,000 3,334,747 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 2,000,000 2,082,660 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 8,691,075 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 981,860 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 2,404,149 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 5,850,000 6,117,696 Ohio1.8% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,001,500 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 7,011,375 Oklahoma1.6% McGee Creek Authority, Water Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/13 4,365,000 4,575,087 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,390,680 Oregon1.0% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 4,885,000 5,274,041 Pennsylvania1.3% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,745,640 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,583,500 South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,454,650 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee2.0% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 4,955,000 4,845,544 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,462,467 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 c 3,715,520 Texas7.7% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 5,000,000 a 5,212,600 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 2,000,000 f 1,245,900 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,328,670 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 3,253,965 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 2,500,000 d 2,598,000 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 11,850,000 12,753,207 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,784,453 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 7,263,446 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,553,620 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,869,181 Washington3.8% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 2,000,000 2,143,100 Washington, GO (Various Purpose) 5.00 2/1/28 5,000,000 5,448,700 Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7.13 7/1/16 10,425,000 13,063,568 West Virginia.4% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 2,436,100 Wisconsin3.8% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 12,850,000 a 14,421,940 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,223,474 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,089,280 U.S. Related2.7% Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,029,780 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,094,050 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 2,500,000 3,170,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,034,830 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,424,150 Total Investments (cost $523,551,018) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Non-income producingsecurity in default. d Purchased on a delayed delivery basis. e Collateral for floating rate borrowings. f Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2010, these securities had a total market value of $11,749,860 or 2.1% of net assets. 22 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 23 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 34.5 AA Aa AA 18.3 A A A 23.1 BBB Baa BBB 10.9 BB Ba BB 1.3 B B B 2.1 CCC Caa CCC .2 Not Rated g Not Rated g Not Rated g 9.6  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 523,551,018 550,253,360 Cash 984,303 Interest receivable 9,031,734 Receivable for shares of Beneficial Interest subscribed 62,661 Prepaid expenses and other assets 158,781 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 411,948 Payable for investment securities purchased 5,302,683 Payable for floating rate notes issuedNote 4 4,845,000 Payable for shares of Beneficial Interest redeemed 663,342 Interest and expense payable related to floating rate notes issuedNote 4 7,050 Accrued expenses 154,298 Net Assets ($) Composition of Net Assets ($): Paid-in capital 574,224,007 Accumulated net realized gain (loss) on investments (51,819,831) Accumulated net unrealized appreciation (depreciation) on investments 26,702,342 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 268,405,536 2,152,648 15,475,970 263,072,364 Shares Outstanding 21,734,517 174,283 1,250,921 21,312,082 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Year Ended April 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 3,018,186 Shareholder servicing costsNote 3(c) 1,634,648 Distribution feesNote 3(b) 125,593 Professional fees 76,285 Custodian feesNote 3(c) 62,568 Registration fees 59,402 Interest and expense related to floating rate notes issuedNote 4 48,450 Prospectus and shareholders reports 22,946 Trustees fees and expensesNote 3(d) 15,737 Loan commitment feesNote 2 11,880 Interest expenseNote 2 131 Miscellaneous 47,371 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,172) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (7,436,926) Net unrealized appreciation (depreciation) on investments 39,128,392 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2010 2009 Operations ($): Investment incomenet 25,060,287 26,931,442 Net realized gain (loss) on investments (7,436,926) (20,826,351) Net unrealized appreciation (depreciation) on investments 39,128,392 (23,307,538) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (12,400,899) (13,493,811) Class B Shares (120,619) (272,812) Class C Shares (553,707) (534,704) Class Z Shares (11,795,334) (12,544,701) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 14,354,156 21,346,082 Class B Shares 172,090 1,254,163 Class C Shares 2,903,968 4,915,594 Class Z Shares 8,693,557 6,603,364 Dividends reinvested: Class A Shares 8,788,377 8,971,644 Class B Shares 93,828 174,572 Class C Shares 353,898 331,422 Class Z Shares 8,706,505 9,060,366 Cost of shares redeemed: Class A Shares (40,530,252) (39,184,027) Class B Shares (2,664,135) (6,202,019) Class C Shares (3,353,542) (2,210,438) Class Z Shares (17,037,763) (31,734,929) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 536,744,637 607,467,318 End of Period The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2010 2009 Capital Share Transactions: Class A a Shares sold 1,180,064 1,801,890 Shares issued for dividends reinvested 724,520 762,813 Shares redeemed (3,341,862) (3,347,035) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 14,285 107,314 Shares issued for dividends reinvested 7,748 14,758 Shares redeemed (220,887) (523,033) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 237,851 420,753 Shares issued for dividends reinvested 28,686 28,212 Shares redeemed (276,164) (188,579) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 716,227 552,118 Shares issued for dividends reinvested 717,724 770,240 Shares redeemed (1,404,857) (2,655,326) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2010, 100,613 Class B shares representing $1,208,401 were automatically converted to 100,617 Class A shares and during the period ended April 30, 2009, 255,144 Class B shares representing $3,052,070 were automatically converted to 255,309 Class A shares. See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.65 12.56 13.10 12.91 13.12 Investment Operations: Investment incomenet a .55 .57 .57 .57 .59 Net realized and unrealized gain (loss) on investments .70 (.91) (.54) .18 (.21) Total from Investment Operations 1.25 (.34) .03 .75 .38 Distributions: Dividends from investment incomenet (.55) (.57) (.57) (.56) (.59) Net asset value, end of period 12.35 11.65 12.56 13.10 12.91 Total Return (%) b 10.91 (2.64) .28 5.94 2.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 1.00 1.17 1.16 1.09 Ratio of net expenses to average net assets .93 c .99 1.17 c 1.16 c 1.09 c Ratio of interest and expense related to floating rate notes issued to average net assets .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 4.57 4.85 4.49 4.33 4.51 Portfolio Turnover Rate 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 268,406 269,846 300,982 256,047 258,504 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.65 12.57 13.11 12.91 13.12 Investment Operations: Investment incomenet a .47 .49 .49 .49 .52 Net realized and unrealized gain (loss) on investments .70 (.90) (.53) .21 (.21) Total from Investment Operations 1.17 (.41) (.04) .70 .31 Distributions: Dividends from investment incomenet (.47) (.51) (.50) (.50) (.52) Net asset value, end of period 12.35 11.65 12.57 13.11 12.91 Total Return (%) b 10.22 (3.26) (.25) 5.48 2.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.55 1.54 1.67 1.67 1.61 Ratio of net expenses to average net assets 1.55 c 1.53 1.67 c 1.67 c 1.61 c Ratio of interest and expense related to floating rate notes issued to average net assets .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 3.96 4.26 3.95 3.81 3.99 Portfolio Turnover Rate 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 2,153 4,348 9,732 11,799 16,462 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 Year Ended April 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.66 12.58 13.12 12.93 13.14 Investment Operations: Investment incomenet a .46 .49 .47 .47 .49 Net realized and unrealized gain (loss) on investments .71 (.93) (.53) .19 (.21) Total from Investment Operations 1.17 (.44) (.06) .66 .28 Distributions: Dividends from investment incomenet (.46) (.48) (.48) (.47) (.49) Net asset value, end of period 12.37 11.66 12.58 13.12 12.93 Total Return (%) b 10.15 (3.42) (.46) 5.16 2.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 1.76 1.91 1.89 1.82 Ratio of net expenses to average net assets 1.69 c 1.75 1.91 c 1.89 c 1.82 c Ratio of interest and expense related to floating rate notes issued to average net assets .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 3.80 4.12 3.74 3.58 3.78 Portfolio Turnover Rate 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 15,476 14,702 12,586 10,274 9,121 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.65 12.56 13.10 12.91 13.12 Investment Operations: Investment incomenet a .56 .58 .58 .57 .60 Net realized and unrealized gain (loss) on investments .69 (.91) (.54) .19 (.21) Total from Investment Operations 1.25 (.33) .04 .76 .39 Distributions: Dividends from investment incomenet (.56) (.58) (.58) (.57) (.60) Net asset value, end of period 12.34 11.65 12.56 13.10 12.91 Total Return (%) 10.87 (2.59) .33 6.00 2.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 .94 1.08 1.10 1.03 Ratio of net expenses to average net assets b .88 .94 1.08 1.10 1.03 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 4.62 4.90 4.53 4.38 4.57 Portfolio Turnover Rate 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 263,072 247,849 284,168 306,634 324,537 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of:yields or prices of municipal securities of comparable quality,coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 34 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  550,253,360  The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of 36 the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $372,566, accumulated capital losses $51,375,907 and unrealized appreciation $26,655,609. In addition, the fund had $397,191 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $10,015,796 of the carryover expires in fiscal 2011, $8,158,132 expires in fiscal 2012, $910,072 expires in fiscal 2016, $12,209,003 expires in fiscal 2017 and $20,082,904 expires in fiscal 2018. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2010 and April 30, 2009 were as follows: tax exempt income $24,870,339 and $26,843,543 and ordinary income $220 and $2,485, respectively. During the period ended April 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $189,728, increased accumulated net realized gain (loss) on investments by $17,272,639 and decreased paid-in capital by $17,082,911. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2010, was approximately $8,500 with a related weighted average annualized interest rate of 1.54%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. 38 During the period ended April 30, 2010, the Distributor retained $14,420 from commissions earned on sales of the funds Class A shares and $5,481 and $638 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class B and Class C shares were charged $15,334 and $110,259, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class Z shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares and .20% of the value of the average daily net assets of Class Z shares, for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A, Class B, Class C and Class Z shares were charged $683,851, $7,667, $36,753 and $514,906, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) $208,301 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $21,944 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,172. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $62,568 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $5,388 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $247,256, Rule 12b-1 distribution plan fees $10,168, shareholder services plan fees $101,634, custodian fees $15,201, chief compliance officer fees $3,199 and transfer agency per account fees $34,490. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2010, amounted to $123,450,500 and $130,019,152, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no 40 derivatives during the period ended April 30, 2010.These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the fund, after payment of interest on the other securities and various expenses of the fund. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2010, was approximately $4,845,000, with a related weighted average annualized interest rate of 1.00%. At April 30, 2010, the cost of investments for federal income tax purposes was $518,752,751; accordingly, accumulated net unrealized appreciation on investments was $26,655,609, consisting of $36,581,099 gross unrealized appreciation and $9,925,490 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Municipal Bond Opportunity Fund We have audited the accompanying statement of assets and liabilities of Dreyfus Municipal Bond Opportunity Fund, including the statement of investments, as of April 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Bond Opportunity Fund at April 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 25, 2010 42 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2010 as exempt-interest dividends (not generally subject to regular federal income tax), except $220 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed by early 2011. The Fund 43 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 46 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 47 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. 48 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $39,208 in 2009 and $39,208 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276 in 2009 and $5,382 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h); (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended; (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events; and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,181 in 2009 and $3,863 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $153 in 2009 and $0 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal accountant's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $18,957,657 in 2009 and $27,572,994 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: June 23, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
